 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFred Whitaker Company and Amalgamated Clothing& Textile Workers Union, AFL-CIO. Case 5-CA-11285January 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEUpon a charge filed on August 7, 1979, byAmalgamated Clothing & Textile Workers Union,AFL-CIO, herein called the Union, and duly servedon Fred Whitaker Company, herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region5, issued a complaint and notice of hearing onSeptember 6, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 9, 1979,following a Board election in Case 5-RC-10779, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about July 17, 1979, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 14, 1979, Respondent filed its answer, andon September 24, 1979, an amended answer, to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 28, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Thereafter, on October 4, 1979,the Charging Party filed an identical Motion forSummary Judgment. Subsequently, on October 9,1979, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's and the Charging Party'sMotions for Summary Judgment should not be grant-' Official notice is taken of the record in the representation proceeding, Case5-RC-10779, as the term "record" is defined in Secs. 102.68 and 102.69(g) ofthe Board's Rules and Regulations, Series 8, as amended. See L TVElectrosystems, Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26247 NLRB No. 31ed. Respondent thereafter filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its amended answer to the complaint, Respon-dent contends (1) that the National Labor RelationsBoard set the election on a date which deprivedRespondent of a reasonable opportunity to communi-cate with its employees; and (2) that the Union madesubstantial misrepresentations relating to, inter alia,the Board's role and function in the election process,plant closure, bargaining, and reduction of wages andother benefits for engagiag in union activities. Counselfor the General Counsel argues that all material issueshave been previously decided and there are no litigableissues of fact requiring a hearing. We agree withcounsel for the General Counsel.Review of the entire record herein, including that inCase 5-RC-10779, establishes that, pursuant to aDecision and Direction of Election by the RegionalDirector, an election was held May 30, 1979, in whichthe vote was 199 for and 145 against the Petitioner,with 7 challenged ballots. Respondent filed timelyobjections to conduct affecting the results of theelection, alleging the same conduct as objectionable asnoted above.On July 9, 1979, the Regional Director issued hisSupplemental Decision and Certification of Represen-tative overruling the objections and certifying theUnion as the exclusive representative. Respondent didnot file a request for review with the Board.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made in(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va. 1967);Follerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.'See Pittsburgh Plate Glass Co. v. N.L.R.B.. 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board. Secs. 102.67(f) and 102.69(c).216 FRED WHITAKER COMPANYthe representation proceeding. We therefore find thatRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Pennsylvania corporation with itsprincipal offices located in Philadelphia, Pennsylvania.It is engaged in the dyeing and processing of textileyarns at its Roanoke, Virginia, plant. During the past12 months, Respondent purchased and received mate-rials and supplied valued in excess of $50,000 frompoints outside the Commonwealth of Virginia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing & Textile Workers Union,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.IIl. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees employed in theSample, Dyeing, Finishing, Spinning, Twisting,Knitting, Winding, Shipping, Production Sched-uling, Maintenance, Lab and Warehouse Depart-ments, including leadmen, color computer opera-tors, supply room employees, watchmen, produc-tion clerk, quality control technician, receivingclerk and drug room employees employed by theEmployer at its Roanoke, Virginia, location,excluding all office clerical employees, profession-al employees, guards and supervisors as definedin the Act.2. The certificationOn May 30, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 9, 1979, and the Union continuesto be such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 17, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJuly 17, 1979, and continuing at all times thereafter todate, Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceJuly 17, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. Fred Whitaker Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Clothing & Textile WorkersUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees employed in the Sample,Dyeing, Finishing, Spinning, Twisting, Knitting,Winding, Shipping, Production Scheduling, Mainte-nance, Lab and Warehouse Departments, includingleadmen, color computer operators, supply roomemployees, watchmen, production clerk, quality con-trol technician, receiving clerk and drug room employ-ees employed by the Employer at its Roanoke,Virginia, location, excluding all office clerical employ-ees, professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since July 9, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about July 17, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Fred Whitaker Company, Roanoke, Virginia, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Amalgamted Clothing & TextileWorkers Union, AFL-CIO, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-time productionand maintenance employees employed in theSample, Dyeing, Finishing, Spinning, Twisting,Knitting, Winding, Shipping, Production Sched-uling, Maintenance, Lab and Warehouse Depart-ments, including leadmen, color computer opera-tors, supply room employees, watchmen, produc-tion clerk, quality control technician, receivingclerk and drug room employees employed by theEmployer at its Roanoke, Virginia, location,excluding all office clerical employees, profession-al employees, guards and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at Respondent's Roanoke, Virginia, plantcopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 5, after being dulyof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."218 FRED WHITAKER COMPANYsigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Clothing & Textile Workers Union,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-rrent. The bargaining unit is:All full-time and regular part-time productionand maintenance employees employed in theSample, Dyeing, Finishing, Spinning, Twisting,Knitting, Winding, Shipping, ProductionScheduling, Maintenance, Lab and WarehouseDepartments, including leadmen, color com-puter operators, supply room employees,watchmen, production clerk, quality controltechnician, receiving clerk and drug roomemployees employed by the Employer at itsRoanoke, Virginia, location, excluding all of-fice clerical employees, professional employees,guards and supervisors as defined in the Act.FRED WHITAKER COMPANY219